     Case 8:18-cv-01580-JVS-ADS Document 31 Filed 12/20/18 Page 1 of 1 Page ID #:721



 1
                             UNITED STATES DISTRICT COURT
 2                          CENTRAL DISTRICT OF CALIFORNIA
 3

 4
       UNIVERSAL ELECTRONICS INC.,                   Case No. 8:18-cv-01580-JVS-ADS
       a Delaware Company,                           Honorable James V. Selna
 5
                   Plaintiff,                        ORDER GRANTING STIPULATION
 6           v.                                      TO EXTEND TIME TO RESPOND TO
                                                     AMENDED COMPLAINT AND TO
 7     ROKU, INC., a Delaware Company,               SET BRIEFING SCHEDULE FOR
 8                                                   MOTION TO DISMISS
                   Defendant.
 9

10

11          Upon consideration of the parties’ Stipulation Setting Briefing Schedule with
12
      Respect to a Motion to Dismiss UEI’s Amended Complaint, the Stipulation is
13

14    GRANTED. The Court sets the following briefing schedule: Roku’s Motion and
15
      Supporting Brief pursuant to Fed. R. Civ. P. 12 is due December 24, 2018. UEI’s Brief in
16
      Opposition is due January 21, 2019. Roku’s Reply is due February 11, 2019. A hearing
17

18    will take place on February 25, 2019.
19
            Additionally, the page limitation for Roku’s Brief in Support of its Motion to
20
      Dismiss and UEI’s Brief in Opposition shall be limited to the usual 25 pages.
21

22

23

24    Date: December 20, 2018
25                                                The Honorable Judge James V. Selna

26

27

28



                                                 1
